Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
2.	The action is responsive to the communications filed on 12/1/2021. Claims 1-20 are pending in the case. Claims 1-7, 9, 13-18 are amended.  Claims 1, 13 are independent claims. Claims 1-20 are rejected.

Summary of claims

 3.	Claims 1-20 are pending, 
	Claims 1-7, 9, 13-18 are amended,
	Claims 1, 13 are independent claims,
           Claims 1-20 are rejected.

Remarks
4.	Applicant’s arguments, see Remarks, filed on 12/1/2021, with respect to the rejection(s) of claim(s) 1-20 under USC 103 have been fully considered and are not persuasive.
	Regarding independent claim 1, Applicant argued the cited references including Hu, Lundberg and Turkelson did not disclose: 1) to search or use a pre-established document database having a plurality of storage structures for respective plurality of animal or plant classifications, each of the plurality of storage structures storing 
With respect to item 1), Hu clearly discloses a classifier is utilized to determine a category for the object, in some implementations, the categories might be rather broad, or more specific, in some example embodiments, there are a hierarchy of categories, and the product may go through several classification processes for increasingly narrower categories until the final category is identified, a fine-grained search within the category is performed, and performing narrowing searches to a give category so that the search may be more accurate when there are fewer possibilities for classification when utilizing the fine-grained search, further classification may be performed into sub-categories to reduce the scope of the classification ([0043]-[0044]), please note Hu clearly discloses a database is searched after identifying an object ([0076]), and the database has a hierarchy of categories ([0043]), further classification may be performed into sub-categories ([0044]), the stored metadata is at different (object classification) levels of hierarchy ([0112]), that is, the database in Hu has a plurality of hierarchical structure (categories and sub-categories based on classification), each of category and sub-category is associated with a corresponding object classification.  In Hu, the database is a shopping database and an object could be any visible content detected and classified within an image ([0094]), however, Hu does not expressly disclose 
	With respect to item 2), as discussed above in details, Hu clearly discloses searching a database having a plurality of hierarchical structure (categories and sub-categories based on classification), each of category and sub-category is associated with a corresponding object classification.  
	With respect to item 3), as discussed above in details, Hu clearly discloses looking up and getting the specific category/sub-category corresponding to the specific classification.
	With respect to item 4), as discussed above in details, Hu clearly discloses presenting information associated with the identified classification in the corresponding structure (category/sub-category) in the database, since Lundberg expressly teaches searching a document database and obtain content/record, Turkelson expressly teaches the detected and classified object within an image may be animal/plant, accordingly, the combination of Hu, Lundberg and Turkelson teaches detecting and classifying an object including animal/plant, and search in a document database then present corresponding information to user.

	Applicant argued Hu did not recite “finding” and “acquiring.” Please note “finding” and “acquiring” information may be looking up or searching a database and generating result corresponding to object specified in the search.  Hu clearly discloses searching a database having plurality of hierarchical structure (categories or sub-categories) corresponding to classification data and obtaining information related to the classified object.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 2, 9-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Houdong Hu et al (US Publication 20190318405 A1, hereinafter Hu), and in view of Gary Lundberg et al (US Publication 20130297670 A1, hereinafter Lundberg), and Adam Turkelson et al (US Publication 20210004589 A1, hereinafter Turkelson).

A method for identifying an animal or plant (Abstract, identifying products embedded within an image; please note for “an animal or plant,” see more in Turkelson), comprising the following processes performed by one or more computing devices: acquiring from an image acquisition device an image comprising a part of an animal or plant (please note for “an animal or plant,” see more in Turkelson) via an electronic connection to the image acquisition device ([0025], a user may select an image taken with the user’s camera; [0034], the user interface may include a camera); identifying a classification of the animal or plant (please note for “an animal or plant,” see more in Turkelson) based on the image and a trained classification identification model ([0021], a fine-grained classification model may be used to recognize the product; [0043], a classifier is utilized to determine a category for the object (e.g., purse, white purses); [0094], an object detection model is a trained data model implementing a state-of-the-art framework for object detection that is configured to execute processing operations related to detection and classification of objects within an image); searching a pre-established document database for a document associated with the identified classification via an electronic connection to a memory ([0076], after determining the object, search a shopping database for find purchasing options for the user; also see Lundberg, Turkelson); wherein the pre-established document database is established to comprise a plurality of storage structures for respective plurality of animal or plant (please note for “an animal or plant,” see more in Turkelson) classifications, each of the plurality of storage structures storing information related to a document that records a corresponding animal or plant (please note  classification, wherein the searching comprises: finding a target storage structure corresponding to the identified classification in the document database; and acquiring information related to a document that records the identified classification from the target storage structure ([0043]-[0044], a classifier is utilized to determine a category for the object, in some implementations, the categories might be rather broad, or more specific, in some example embodiments, there are a hierarchy of categories, and the product may go through several classification processes for increasingly narrower categories until the final category is identified, a fine-grained search within the category is performed, and performing narrowing searches to a give category so that the search may be more accurate when there are fewer possibilities for classification when utilizing the fine-grained search, further classification may be performed into sub-categories to reduce the scope of the classification); and sending to a display device the classification of the animal or plant (please note for “an animal or plant,” see more in Turkelson) and information related to the document via an electronic connection to the display device ([0038], each of the objects found are identified, the user interface is then updated with information for each of the objects such as brand, model, description; here the information for each of the objects may include classifier/classification information; Fig. 2, step 212, present user interface with selected object, shopping options, similar product; Fig. 8, determining categorical classification of detected objects; Fig. 10, step 1008, present information about the one or more products in the GUI including the classification of the object); and displaying the classification of the animal or plant and the information related to the document by the display device ([0038], each of 
Hu discloses recognizing an object in image and presenting the information associated with the detected object, including searching database, but Hu does not clearly disclose searching a document database for a document associated with the object, in an analogous art of detecting objects in image and providing associated information, Lundberg discloses: searching a pre-established document database for a document associated with the identified classification via an electronic connection to a memory ([0054], device has searched a remote database of potential matches; Fig. 7 and [0081], a module 122 may look up the issue of the publication and the actionable elements by searching database).
Hu and Lundberg are in analogous art because they are in the same field of endeavor, analyzing object in image and presenting information associated with the detected object. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hu using the teachings of Lundberg to include searching a document database for content associated with the detected object. It would provide Hu’s method with the enhanced capability of presenting information related to the detected object from document database.
Further, Hu discloses visual search processing that enhances processing efficiency of visual search processing by utilizing categorical object classifications to identify contextually relevant content for a detected object, and objects may relate to any visible content including physical objects ([0094]), but Hu does not expressly disclose the acquiring from an image acquisition device an image comprising a part of an animal or plant via an electronic connection to the image acquisition device ([0103], an object recognition model configured to recognize dogs within an image; [0223], detecting objects such as a particular type of dog or cat, a certain type of tree, from image data); and sending to a display device the classification of the animal or plant and information related to the document via an electronic connection to the display device ([0045], objects are detected with a classification of a context in which the objects appear in an image; [0102], the image may be stored in training data database where element corresponds to the category “beach”);
Hu and Turkelson are in analogous art because they are in the same field of endeavor, enhanced visual search with image data detecting, analyzing, classification and presenting. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hu using the teachings of Turkelson to include detecting a dog or a tree in the image data. It would provide Hu’s method with the enhanced capability of detecting any visible content including animal and plant in the image data, classifying animal and plant and further provide content information associated with the classified animal and plant to user.
Furthermore, Hu discloses a fine-grained search within the category is performed, and performing narrowing searches to a give category so that the search may be more accurate when there are fewer possibilities for classification when utilizing the fine-wherein the pre-established document database is established to comprise a plurality of storage structures for respective plurality of animal or plant classifications, each of the plurality of storage structures storing information related to a document that records a corresponding animal or plant classification, wherein the searching comprises: finding a target storage structure corresponding to the identified classification in the document database; and acquiring information related to a document that records the identified classification from the target storage structure ([0239], training data database may include training data sets, where each training data set is associated to a particular object or category of objects, training data database may include an index that includes a listing of each training data set stored within training data database, for example, database may include data set including a plurality of images depicting dogs); accordingly, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hu using the teachings of Turkelson to include database comprising specific data set corresponding to the identified object category. It would provide Hu’s method with the enhanced capability of narrowing search within specific data sets 

As for dependent claim 2, Hu-Lundberg-Turkelson further discloses: wherein each of the plurality of storage structures comprises one or more sub-structures corresponding respectively to one or more documents in each of which the animal or plant is recorded (Hu: [0043], a classifier is utilized to determine a category for the object, the categories might be rather broad, or more specific, there are a hierarchy of categories, and the product may go through several classification processes for increasingly narrower categories until the final category is identified), each of the one or more sub-structures comprising: a document identification for identifying the document (Turkelson: [0239], training data database may include training data sets, where each training data set is associated to a particular object or category of objects, training data database may include an index that includes a listing of each training data set stored within training data database, for example, database may include data set including a plurality of images depicting dogs; Lundberg: [0086], system comprises a memory configured to store identifying information, the identifying information may be any type of data or code configured to uniquely identify a printed item or items); and a portion of the document where the animal or plant is recorded (Lundberg: Fig. 14, step 1402, retrieve supplemental content from memory using identifying information of printed piece).

receiving an operation on the displayed information related to the document (Fig. 3, select to access the print or object content), and in response to receiving the operation, if the document is in an acquired state, displaying the document (Fig. 4, user may tap button to view more content); and if the document is not in an acquired state, displaying information on sources from which the document can be acquired (Fig. 4, user may tap a subscribe button to subscribe the printed piece, or tap website address to visit a desired website).

As for dependent claim 10, Lundberg further discloses: wherein the acquired state comprises a state of having been purchased, having been borrowed, having been downloaded, and/or having been authorized to be read, and the sources comprise: web pages, applications, merchants, and/or addresses (Fig. 4, user may tap a subscribe button to subscribe the printed piece, for example, sign the user up for a subscription by taking suitable delivery address, payment information, etc., or tap website address to visit a desired website; [0072], an actionable element may be selected to “buy now” a particular product).

As for dependent claim 11, Lundberg further discloses: receiving an operation on the displayed information on the sources, and in response to receiving an operation on one of the information on one of the sources, displaying the one of the source (Fig. 4, user may tap a subscribe button to subscribe the printed piece, or tap website address to visit a desired website).
wherein the document comprises: a book, a paper, a journal, and/or a manual (Lundberg: [0003], examples of printed publications include catalogs, magazines, newspapers, direct mail, retail inserts, signage, brochures, books, manuals, etc.).

As per Claims 13-14, it recites features that are substantially same as those features claimed by Claims 1-2, thus the rationales for rejecting Claims 1-2 are incorporated herein.

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.

6.	Claims 3-4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Lundberg and Turkelson as applied on claims 1 and 13, and in view of Joe Sriver (US Publication 20060075327 A1, hereinafter Sriver).

As for dependent claim 3, at least Lundberg discloses: wherein the portion of the document in which the animal or plant is recorded comprises: a number of a chapter and/or page where the animal or plant is recorded; a number of a chapter and/or page where the animal or plant is recorded, and a number of a line where the animal or plant is recorded in the chapter and/or page; a number of a chapter and/or page where the animal or plant is recorded, and a number of a paragraph where the animal or plant is recorded in the chapter and/or page; a number of a chapter and/or page where the animal or plant is recorded, a number of a paragraph where the animal or plant is recorded in the chapter and/or page, and content in the chapter, page and/or paragraph; a number of a chapter and/or page where the animal or plant is recorded, and content in the chapter and/or page ([0068] and [0076], displaying content associated with page number); or content of the portion of the document in which the animal or plant is recorded, wherein the content is stored in text and/or one or more images ([0068] and [0076], displaying content associated with page number).  Lundberg does not expressly disclose recording content of the portion of the document, in an analogous art of presenting document and related information based on analyzing document image, Sriver discloses: content of the portion of the document in which the animal or plant is recorded, wherein the content is stored in text and/or one or more images ([0034] and [0048], excerpt includes a page number associated with the excerpt, selection of the page number may result in presentation of detailed information).
Hu and Lundberg and Turkelson and Sriver are in analogous art because they are in the same field of endeavor, analyzing image of document and presenting information associated with the document. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hu and associated using the teachings of Sriver to include presenting excerpt /content with page number. It would provide Hu-Lundberg’s method with the enhanced capability of presenting document content corresponding to page number so user could view more content using links.
 
 determining the portion of the document in which the animal or plant corresponding to the classification of the animal or plant is recorded according to a table of contents in the document (Lundberg: [0146], display a table of contents including available functional content where the table of contents is structured to mirror the content contained in the printed publication; Sriver: [0040], pages may be presented based on their corresponding page number in table of contents).

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

7.	Claims 5-7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Lundberg and Turkelson as applied on claims 1 and 13, and in view of Hubin Jiang et al (US Publication 20160342312 A1, hereinafter Jiang).

As for dependent claim 5, at least Hu-Lundberg-Turkelson discloses: wherein displaying classification of the animal or plant and the information relating to the document comprises: displaying the classification of the animal or plant and the information related to the document in different regions (Hu: [0038], each of the objects found are identified, the user interface is then updated with information for each of the objects such as brand, model, description; here the information for each of the objects may include classifier/classification information; Fig. 2, step 212, present user interface with selected object, shopping options, similar product; Fig. 8, determining ; or displaying the classification of the animal or plant, displaying an operable indicator in a relevant region of the animal or plant, and displaying the information related to the document after the indicator is operated (Lundberg: Figs. 4-6), but Lundberg does not expressly disclose display the object and related information in the foreground and background respectively, in an analogous art of presenting document in user interface, Jiang discloses: displaying the classification of the animal or plant in a foreground and displaying the information related to the document in the background; displaying the information related to the document in the foreground and displaying the animal or plant in a background ([0146], display a video as background and display documents on the top as the foreground);
Hua and Lundberg and Turkelson and Jiang are in analogous art because they are in the same field of endeavor, presenting document and related information in user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hu-Lundberg using the teachings of Jiang to include displaying document and relation content in the foreground and background respectively. It would provide Hu’s method 

As for dependent claim 6, Hu-Lundberg-Turkelson further discloses: wherein the displaying the classification of the animal or plant by the display device comprises: displaying the image, a specific image corresponding to the classification of the animal or plant that is different from the image, and/or text related to an attribute of the animal or plant (Lundberg: Figs. 4-6).

As for dependent claim 7, Lundberg further discloses: wherein displaying the information related to the document comprises: displaying the document identification and a number of a chapter and/or page where the animal or plant corresponding to the classification of the animal or plant is recorded; displaying the document identification and a number of a chapter and/or page where the animal or plant corresponding to the classification of the animal or plant is recorded, and a number of a line where the animal or plant corresponding to the classification of the animal or plant is recorded in the chapter and/or page; displaying the document identification and a number of a chapter and/or page where the animal or plant corresponding to the classification of the animal or plant is recorded, and a number of a paragraph where the animal or plant corresponding to the classification of the animal or plant is recorded in the chapter and/or page; displaying the document identification and a number of a chapter and/or page where the animal or plant corresponding to the classification of the animal or plant is recorded, a number of a paragraph where the animal or plant corresponding to the classification of the animal or plant is recorded in the chapter and/or page, and content in the chapter, page, and/or paragraph; displaying the document identification and a number of a chapter and/or page where the animal or plant corresponding to the classification of the animal or plant is recorded, and content in the chapter and/or page; or displaying the document identification and content of the portion of the document in which the animal or plant corresponding to the classification of the animal or plant is recorded ([0068] and [0076], displaying content associated with page number).

As per Claims 16-18, it recites features that are substantially same as those features claimed by Claims 5-7, thus the rationales for rejecting Claims 5-7 are incorporated herein.

8.	Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Lundberg and Turkelson and Jiang as applied on claims 5 and 13, and in view of Sriver.

As for dependent claim 8, at least Lundberg discloses display content of document but does not clearly disclose display a summary of the context, Sriver discloses: wherein displaying the content comprises: displaying at least a portion of the content in text; displaying at least a portion of the content in one or more images; displaying a summary of the content in text; or displaying a summary of the content in one or more images (Abstract, indemnify a document and provide an excerpt page corresponding to the document, the excerpt page includes a page of the document and a set of links to sections of the document, one of the links corresponds to a section containing the page and includes text associated with the link).
Hu and Lundberg and Sriver are in analogous art because they are in the same field of endeavor, analyzing image of document and presenting information associated with the document. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Hu-Lundberg using the teachings of Sriver to include presenting excerpt of document. It would provide Lundberg’s method with the enhanced capability of providing a summary of document to user so user could get an idea about the identified document.

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171